SOMERYILLE, J.
— These cases are brought to this court by cross-appeals from a decree of the Chancery Court, rendered on a Lili filed by Thomas W. Sims against I. J ames Lee and his wife, Susan L. Lee. The purpose of- the bill, though not entirely free from ambiguity, seems to be twofold ; first, to foreclose a deed of trust on certain lands, claimed by the wife as her statutory separate estate, on the alleged ground, that the debts secured by the conveyance were created for articles of comfort and support of the household, for which the estate of the wife was liable under the statute; second, to enforce a vendor’s lien upon the lands thus mortgaged, a portion of which consisted of about 360 acres, and is designated as the “ Jenkins tract, ” the title of which, it is maintained, was vested in the wife subject to the incumbrance of this lien or equity.
It is manifest that the consideration of the debts, as secured by the deed of trust, and as recited in the deed, does not fall within the class of articles described in section 2376 of the Revised Code, which was the law in existence at tlmtimeof the transactions in question, and the one by which the case is to be governed. This consideration is averred, and shown to be, “family supplies, moneys, and materials ” for the improvement and benefit of the separate *253estate of the toife. The statute, since amended, then made the wife’s estate, held under its provisions, liable only on contracts “ for articles of comfort and support of the household, suitable to the degree and condition in life of the family, and for which the husband would be responsible at common law. Bev. .Code, § 2876 ; Code, 1876, § 2711.
These debts are the debts of the husband, not of the wife. They are not shown to have been articles of comfort and support of the family. This liability is entirely statutory, being created and fixed by law. No mere contract of the parties can fasten it upon the wife’s estate, in contravention of the express statutory inhibition, that it “ is not subject to the payment of the husband’s debts. ” — Rev. Code, § 2371; Lobman v. Kennedy, 51 Ala. 163; Ib. 245 ; Lee et ux. v. Campbell, 61 Ala. 12.
The proposition, that the wife can not mortgage her statutory separate estate, for the debts of her husband, whether alone or jointly with him, is too uniformly settled by the decisions of this court, to require discussion. — Bibb v. Pope, 43 Ala. 190; Garrett v. Lehman, Durr & Co., 61 Ala. 391. The power to mortgage, in such cases, seems to be limited to securing the purchase-money due for the particular land upon which the mortgage is executed. — Marks v. Cowles, 53 Ala. 499; Gans v. Williams, 62 Ala. 41; Smith v. Carson, 56 Ala. 456.
The chancellor did not err in declaring the deed of trust a nullity, so far as it affected these lands, which the proof showed were a part of the wife’s statutory separate estate.
The land, known as the “ Jenkins’ tract, ” stands, however, in a different attitude. This had been conveyed directly to the husband, and the title, as shown by .a deed duly recorded, was in his name, and in his own right. It is true, the wife claimed a resulting trust in it, on the alleged ground that the land was conveyed to I. James Lee, her husband, as a trustee for her. The deed of conveyance does not show this fact, and it is sought to be proved by parol evidence. It is a disputed fact, and, prima facie, the law presumed it untrue. The attachment of Sims was levied upon this land as the husband’s property, and was presumptively a Valid lien on it.
We agree with the chancellor, that the settlement of the pending litigation in the Circuit and Chancery Courts, the transfer of the claims against her husband to Mrs. Lee, the reduction by abatement of Sims’ claims, from $12,000 to about $5,000, and the taking of a mortgage on all the lands described in the bill, followed by the consent decree in the Chancery Court, are transactions which are all to be con*254strued together; and when so construed, they constitute, and were intended by the parties to constitute, a compromise. The word “ compromise ” is not used to describe the settlement ; but the intention of the parties is obvious. They had in purpose the idea and desire of settling a doubtful and vexatious legal controversy, and effected it by mutual relinquishments of supposed rights, dependent, not on the law of the case, so much as on the truth or falsity of a disputed fact.
Compromises are highly favored by the law, whatever the nature of the controversy settled, and when they are legally and honestly effected, all inquiry into the validity or invalidity of the compromised claim is precluded from further investigation. This principle is based upon the soundest public policy. Interest reipublicce ut sit finis litium. — Curry v. Davis, 44 Ala. 281.
The decree of the chancellor, divesting the title of the Jenkins’ tract out of the husband, and vesting it in the wife, in which it is designated as her statutory separate estate, can not operate to estop the complainant, Sims, from enforcing his lien upon it. We can not be blind to the fact, that this was a consent decree, and was a part of the compromise agreed on between all the parties to the litigation, and a mere instrumentality for transferring title. The wife received this title cum onere — charged with the lien of Sims’ claim for something over $5,000, which must be considered as the purchase-money for the land, as stipulated in amount by the contracting parties. She can not be permitted to reap the beneficial fruits of the compromise, and repudiate its concomitant burdens. — Maries v. Cowles, supra.
The chancellor held correctly that Sims’ claim, as abated by compromise, was a lien on the Jenkins’ tract of land.
The decree of the chancellor, as to each of the above cases, is hereby affirmed.